Citation Nr: 1225425	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  10-14 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a claim of service connection for posttraumatic stress disorder (PTSD), has been received.

2.  Whether new and material evidence, sufficient to reopen a claim of service connection for frostbite of the left foot, has been received.

3.  Whether new and material evidence, sufficient to reopen a claim of service connection for frostbite of the right foot, has been received.

4.  Whether new and material evidence, sufficient to reopen a claim of service connection for bilateral hearing loss, has been received.

5.  Whether new and material evidence, sufficient to reopen a claim of service connection for tinnitus, has been received.

6.  Whether new and material evidence, sufficient to reopen a claim of service connection for frostbite of a throat scar, has been received.
7.  Whether new and material evidence, sufficient to reopen a claim of service connection for peripheral neuropathy of the right lower extremity, has been received.

8.  Whether new and material evidence, sufficient to reopen a claim of service connection for peripheral neuropathy of the left lower extremity, has been received.

9.  Whether new and material evidence, sufficient to reopen a claim of service connection for peripheral neuropathy of the right upper extremity, has been received.

10.  Whether new and material evidence, sufficient to reopen a claim of service connection for peripheral neuropathy of the left upper extremity, has been received.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to April 1951.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a July 2009 rating decision.  

The RO previously denied service connection for the disabilities enumerated above in an August 2007 rating decision that became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  In its present adjudication, the RO denied the claims based on the fact that sufficient new and material evidence to reopen them had not been received.  Indeed, a previously decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of RO action, however, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Id.  

In connection with this appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  He withdrew his hearing request in May 2012.  Accordingly, the Board will proceed with consideration of the Veteran's claims based on the evidence of record, as he has requested.  38 C.F.R. § 20.704(e) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence is been submitted to reopen claims of service connection for bilateral hearing loss, tinnitus, peripheral neuropathy of the right and left lower extremities and peripheral neuropathy of the right and left upper extremities are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2007 rating decision, in pertinent part, the RO denied the Veteran's claims of service connection for PTSD, frostbite of the left foot, frostbite of the right foot, and a throat scar; although he was sent notice of the RO's decision, the Veteran did not file a timely appeal regarding that decision.

2.  The evidence associated with the claims file subsequent to the August 2007 rating decision is cumulative or redundant of evidence previously of record and does not does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.

3.  The evidence associated with the claims file subsequent to the August 2007 rating decision is cumulative or redundant of evidence previously of record and does not does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for frostbite of the left foot.

4.  The evidence associated with the claims file subsequent to the August 2007 rating decision is cumulative or redundant of evidence previously of record and does not does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for frostbite of the right foot.

5.  The evidence associated with the claims file subsequent to the August 2007 rating decision is cumulative or redundant of evidence previously of record and does not does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a throat scar.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the final August 2007 rating decision, new and material evidence has not been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Since the final August 2007 rating decision, new and material evidence has not been received to reopen the claim of service connection for frostbite of the left foot.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  Since the final August 2007 rating decision, new and material evidence has not been received to reopen the claim of service connection for frostbite of the right foot.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  Since the final August 2007 rating decision, new and material evidence has not been received to reopen the claim of service connection for a throat scar.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board notes that certain of the Veteran's service personnel records may be unavailable.  A notation in the August 2007 rating decision reflects that the Veteran's service personnel records may have burned in the 1973 fire at the NPRC.  The Board notes, however, that the record does contain some personnel records and that the physical state of the service personnel records and service treatment records of record does not suggest exposure to fire.  In any event, in fire-related cases, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2009 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in these matters.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Notice in compliance with Kent that explained the bases of the prior denials of service connection and the evidence that would be necessary to establish service connection was provided in May 2009.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in May 2009.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  No VA medical examination is necessary, however, unless and until a finally decided claim is reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available service treatment records and service personnel records.  A notation in the claims file suggests that some of the Veteran's service personnel records may have burned in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis.  The record contains private medical records and VA clinical records to include a copy of a September 2011 VA examination report in connection with a claim of entitlement to special monthly pension based on the need for regular aid and attendance and/or housebound status.  The September 2011 VA examination report and other less recent VA clinical records include current problem lists that reflect the presence of hearing loss and peripheral neuropathy and that there may be some outstanding VA medical records related to these disabilities.  There is no indication that there are any outstanding VA medical treatment records related to the issues decided herein.  Indeed, all the medical problem lists of the record have been reviewed and none pertains to PTSD, frostbite and residuals thereof, or a throat scar.  Thus, these issues need not be remanded for the procurement of VA medical records.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Discussion

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994). 

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

By rating decision in August 2007, the RO denied entitlement to service connection for, in pertinent part, PTSD, frostbite of the left foot, frostbite of the right foot, and a throat scar.  The Veteran was provided notice of the decision and of his appellate rights that month.  He did not file a timely notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011) (detailing the procedures for appealing RO determinations to the Board).  Therefore, the August 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the August 2007 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims of service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).) 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

38 C.F.R. § 3.156(a) (2011). 

This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

PTSD 

The evidence of record at the time of the August 2007 rating decision consisted of the service treatment records that do not reflect any type of mental disorder and service personnel records indicating that the Veteran was discharged because he was found not to possess the required degree of adaptability for military service after reasonable attempts had been made to reclassify and reassign him in keeping with his abilities and qualifications.  The evidence included the Veteran's DD Form 214 indicating that he served as a baker and had no award or decorations indicative of combat.  The DD Form 214 indicated only stateside service.  The DD Form 214 and the service records do not show service in Korea as asserted by the Veteran.  The record contained an October 1955 VA medical notation suggesting emotional problems, a February 1956 VA hospital discharge summary revealed a diagnosis of rheumatoid arthritis and a duodenal ulcer and a comment that the Veteran had "inadequate personality."  The Veteran submitted various old identification cards.  The evidence also included a June 2007 memorandum indicating a formal finding by the RO that there was insufficient information to corroborate stressors associated with the Veteran's claim of entitlement to service connection for PTSD.

Evidence received after the August 2007 rating decision consists of some duplicate records that were already in the claims file before August 2007 to include a copy of the DD Form 214.  Added to the record was a June 2009 memorandum indicating that the Veteran submitted no stressor statement and that it was therefore not possible to verify any PTSD-related stressors.  Also, the memorandum indicated that it was unclear whether the Veteran even had a diagnosis of PTSD.  Added to the record were VA clinical records without any indication of a diagnosis of PTSD.  In his April 2010 VA Form 9, the Veteran stated that he would wake up scared and crying due to Korean War experiences.  Also associated with the record was a September 2011 VA examination report indicating that there was no evidence of psychiatric issues.

The Board has reviewed the evidence since the August 2007 rating decision and has determined that it is essentially cumulative because it is either duplicative of evidence of record before that date or restates findings rendered previously.  While the Veteran claims that he wakes up crying and scared, the new evidence does not show a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), an element essential for service connection for that disability.  38 C.F.R. § 3.304(f).  The evidence is not new and material within the meaning of applicable law and regulations because it does not present evidence of a diagnosis of PTSD or any evidence of a link between the any present PTSD and service.  Thus, it cannot serve to reopen the claim.  To the extent that the Veteran claims that he had service in Korea, this contention is duplicative of his previous contention and such service is not shown by any evidence of record.  Therefore, the claim herein is not reopened and remains denied.  38 C.F.R. § 3.156(a). 

Frostbite of the left foot and the right foot

The evidence of record at the time of the August 2007 rating decision consisted of the service treatment records not reflective of frostbite.  

Evidence received subsequent to the August 2007 rating decision consists of the Veteran's April 2010 VA Form 9 in which he alleged that his legs became frozen in Korea.  

The Board has reviewed the evidence since the August 2007 rating decision and has determined that new and material evidence to reopen the claim for frostbite of either foot has not been submitted.  The new evidence merely contains a contention that the Veteran was cold in Korea.  It does not show that he experienced frostbite in service or that he has ever been diagnosed with residuals of frostbite.  To the extent that the Veteran claims that he had service in Korea, this contention is duplicative of his previous contention and such service is not shown by any evidence of record.  A present disability of frostbite is not shown, and without a present disability, service connection is precluded.  A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  Because the evidence submitted since the last final denial does not relate to an unestablished fact necessary to substantiate the claims of service connection for frostbite of the feet to include the presence of a current disability, the Veteran has not submitted new and material evidence.  Therefore, the claims herein are not reopened and remain denied.  38 C.F.R. § 3.156(a).

Throat scar

The evidence of record at the time of the August 2007 rating decision consisted of the service treatment records that do not reflect the presence of a throat scar or of a history of any injury that could have been productive of a throat scar.  

Evidence received subsequent to the August 2007 rating decision consists VA treatment records and a September 2011 VA examination report.  There are no records indicating the presence of a throat scar.  

No new evidence pertaining to a throat scar has been received since the August 2007 rating decision.  It follows, therefore, that no new and material evidence regarding that claimed disability has been received.  Because the evidence submitted since the last final denial does not relate to an unestablished fact necessary to substantiate the claim of service connection for a throat scar to include the presence of a current disability, the Veteran has not submitted new and material evidence.  Therefore, the claim herein is not reopened and remains denied.  
38 C.F.R. § 3.156(a).


ORDER

No new and material evidence having been received, the claim of entitlement to service connection for PTSD is not reopened and remains denied. 

No new and material evidence having been received, the claim of entitlement to service connection for frostbite of the left foot is not reopened and remains denied.

No new and material evidence having been received, the claim of entitlement to service connection for frostbite of the right foot is not reopened and remains denied.

No new and material evidence having been received, the claim of entitlement to service connection for a throat scar is not reopened and remains denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues remaining on appeal so that the Veteran is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran was afforded a VA medical examination in September 2011 in connection with an issue not on appeal herein.  The examination report reflects that the Veteran had been recently hospitalized at the Fresno VA medical facility for a variety of procedures and that he had been receiving regular medical treatment at the Fresno VA facility.  The examination report as well as other VA clinical records reveal that the Veteran is receiving treatment for hearing loss and peripheral neuropathy.  As such, the outstanding VA medical records are potentially relevant to the issues on appeal related to bilateral hearing loss, tinnitus, and peripheral neuropathy and must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records to include hospital records that are have not already been associated with the claims file.  The claims file contains Fresno VA medical records dated from November 2009 to April 2011.  All available VA treatment records dated before November 2009 and after April 2011 must be added to the record.  

2.  Thereafter, the RO should readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


